DETAILED ACTION
Response to Amendment
Applicant’s amendments to claims 1, 5, 7, 9, and 16, and the cancellation of claims 4, 6, and 17 in the response filed May 10, 2022, are acknowledged by the Examiner.
Claims 1-3, 5, 7-11, 13-16, and 18 are pending in the current action.
Response to Arguments
With respect to claim 1, Applicant argues that the previous combination of references does not meet each limitation of the amended claim. As necessitated by the amendments to claim 1, a new grounds of rejection has been made. Bauerfeind remains the primary reference in the current rejection as it continues to share structural and functional characteristics with the claimed device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bauerfeind (US 988923) in view of Lin (US 5779249) and in view of Longfellow (US 2020262).
With respect to claim 1, Bauerfeind discloses A limb positioning and support device, configured to directly engage and support a leg and move the leg to position fractured bone segments to a desired alignment (Fig 1, col 1 ln 11, direct engagement at rest 13, device is directed towards a corpse but would be capable of supporting and positioning a leg in surgery as it is capable of supporting, moving, and positioning a leg during embalming), comprising: a mounting device adapted to be rigidly coupled to a surgical patient support apparatus (Fig 1, mount 8/10/7); a limb engaging device configured to engage, via a base for placement thereon a limb of a patient (Fig 1, base 13); and a positioning and support mechanism coupled between the mounting device and the limb engaging device, the positioning and support mechanism including: a. a first member coupled to the mounting device (Annotated Fig 1), b. a second member coupled to the limb engaging device, c. a first joint coupled between the first member and the mounting device, the first joint configured permit translation of the first member along a first path relative to the mounting device (Annotated Fig 1), e. a first releasable locking mechanism configured to selectively limit translation of the first member in at least one direction along the first path (Annotated Fig 1), f. a second joint coupled between the first member and the second member, the second joint configured to permit translation of the second member along a second path relative to the mounting device, the second path being different from the first path (Annotated Fig 1), and h. a second releasable locking mechanism configured to selectively limit translation of the second member in at least one direction along the second path (Annotated Fig 1), and i. … wherein the base of the limb engagement device comprises an arcuate member having an at least partially concave inner surface to receive a limb therein (Annotated Fig 1, arcuate base with concave inner surface and convex outer surface), and an at least partially convex outer surface (Annotated Fig 1, arcuate base with concave inner surface and convex outer surface).
Bauerfeind is silent on d. a first actuation mechanism selectively operable to drive the first member along the first path and comprising a rack gear running along a longitudinal axis of the first member and a pinion gear arranged to engage the rack gear, g. a second actuation mechanism comprising a second rack gear and a second pinion gear and operable independently of the first actuation mechanism to drive the second member along the second path, and i. a third joint coupled between the second member and the base, the third joint comprising a pivot plate affixed to and above a base plate, the base plate having a post extending therefrom and received within a bore to permit rotation of the base plate relative to the second member … and an at least partially convex outer surface comprising a ridge extending therefrom, to be slidably received within a corresponding channel formed within the pivot plate to provide for orbital rotation of the limb engaging device about a central axis.
Lin teaches an analogous joint with an analogous clamp locking mechanism 30 and further has an actuation mechanism 40/41/12 selectively operable to drive the member along the path and comprising a rack gear 12 running along a longitudinal axis of the member 10 and a pinion gear 40 arranged to engage the rack gear (Fig 3) and having graduations 13 (Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second members and the locking mechanism as taught by Bauerfeind to have the rack, gear, and graduations as taught by Lin in order to more easily incrementally adjust the elongate members (Lin col 1 ln 15-25).
Bauerfeind/Lin discloses the device as discussed above. 
Bauerfeind/Lin is silent on i. a third joint coupled between the second member and the base, the third joint comprising a pivot plate affixed to and above a base plate, the base plate having a post extending therefrom and received within a bore to permit rotation of the base plate relative to the second member … and an at least partially convex outer surface comprising a ridge extending therefrom, to be slidably received within a corresponding channel formed within the pivot plate to provide for orbital rotation of the limb engaging device about a central axis.
Longfellow teaches an analogous arcuate leg support having an extending member 11/12, and a base 27/31/30, a third joint 26/22 coupled between the extending member 12 and the base 30/31/27, the third joint comprising a pivot plate 27 affixed to and above a base plate 26/22 (Fig 4), the base plate 22/26 having a post 26 extending therefrom and received within a bore 27 to permit rotation of the base plate relative to the second member (Fig 3, col 2 ln 40-45), wherein the base of the limb engagement device comprises an arcuate member 37 having an at least partially concave inner surface to receive a limb therein (Fig 1, limb held within by bar system 45), and an at least partially convex outer surface comprising a ridge 65 extending therefrom (Fig 4, outer surface of arcuate member 37 is interpreted as a ridge), to be slidably received within a corresponding channel 31/30 formed within the pivot plate to provide for orbital rotation of the limb engaging device about a central axis (col 3 ln 00-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Bauerfeind/Lin to have the third joint as taught by Longfellow in order to increase the adjustment capabilities of the device (Longfellow col 2 ln 35-50).


    PNG
    media_image1.png
    482
    823
    media_image1.png
    Greyscale

Annotated Fig 1, Bauerfeind
With respect to claim 2, Bauerfeind/Lin/Longfellow discloses The limb positioning and support device of Claim 1, which further includes one or more indicia associated with a position of the first member relative to the mounting device (Lin Fig 3, height graduations 13 are an example of indicia). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second members and the locking mechanism as taught by Bauerfeind to have the rack, gear, and graduations as taught by Lin in order to more easily incrementally adjust the elongate members (Lin col 1 ln 15-25).
With respect to claim 3, Bauerfeind/Lin/Longfellow discloses The limb positioning and support device of Claim 2, wherein at least one of the one or more indicia is associated with a position of the first member along the first path, and at least a different one of the one or more indicia is associated with a position of the second member along the second path (Lin Fig 3, height graduations 13 on the elongate members are an example of indicia, would show the movement of the respective elongate members on the respective path). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second members and the locking mechanism as taught by Bauerfeind to have the rack, gear, and graduations as taught by Lin in order to more easily incrementally adjust the elongate members (Lin col 1 ln 15-25).
With respect to claim 5, Bauerfeind/Lin/Longfellow discloses The limb positioning and support device of Claim 4, wherein the third joint is configured to permit rotation of the base about one axis (Longfellow Fig 4, axis of screw 26).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Bauerfeind/Lin to have the third joint as taught by Longfellow in order to increase the adjustment capabilities of the device (Longfellow col 2 ln 35-50).
 With respect to claim 7, Bauerfeind/Lin/Longfellow discloses The limb positioning and support device of Claim 1, wherein the arcuate member is slidably coupled to the second member of the positioning and support mechanism (Longfellow Fig 4, slide in channel 31/30) such that sliding the arcuate member relative to the second member provides orbital rotation of the limb engaging device about an axis of orbital rotation (Longfellow Fig 4, axis being the center or the arcuate portion of portions 31/30/37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Bauerfeind/Lin to have the third joint as taught by Longfellow in order to increase the adjustment capabilities of the device (Longfellow col 2 ln 35-50).
With respect to claim 8, Bauerfeind/Lin/Longfellow discloses The limb positioning and support device of Claim 7, wherein the axis of orbital rotation substantially coincides with a center of curvature of the at least partially convex outer surface (Longfellow Fig 4, axis being the center or the arcuate portion of portions 31/30/37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Bauerfeind/Lin to have the third joint as taught by Longfellow in order to increase the adjustment capabilities of the device (Longfellow col 2 ln 35-50).

Claims 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bauerfeind in view of Longfellow and in view of Lin.
With respect to claim 9, Bauerfeind A limb support apparatus for directly engaging and supporting a patient leg in connection with a surgical procedure (Fig 1, col 1 ln 11, direct engagement at rest 13, device is directed towards a corpse but would be capable of supporting and positioning a leg in surgery as it is capable of supporting, moving, and positioning a leg during embalming), the limb support apparatus comprising: CHICAGO, ILLINOIS 60606TELEPHONE (312) 913-0001a mounting portion configured to be releasably secured to a surgical table (Fig 1, mount 8/10/7); an elongate horizontal member having a first longitudinal axis extending in a horizontal plane, the elongate horizontal member slidably coupled to the mounting portion and comprising a first telescoping member that is configured to translate along the first longitudinal axis (Annotated Fig 1, first elongate member shown to telescope within the first joint/first telescoping member- to slide or pass one within another like the cylindrical sections of a collapsible hand telescope; Merriam-Webster); an elongate vertical member having a second longitudinal axis extending in a vertical plane, the vertical member slidably coupled to a distal end of the horizontal member and comprising a second telescoping member that is configured to translate along the second longitudinal axis (Annotated Fig 1, second elongate member shown to telescope within the second joint/second telescoping member- to slide or pass one within another like the cylindrical sections of a collapsible hand telescope; Merriam-Webster); a limb engaging device comprising a base for placement of a patient limb thereon (Fig 1, base 13).  
Bauerfeind is silent on a pivot member pivotally coupled to an upper end of the vertical member and configured to rotate about a vertical axis; slidably coupled to the pivot member and configured to orbitally rotate about a horizontal axis of orbital rotation; a horizontal actuation mechanism configured to drive the horizontal member in at least one direction along the first longitudinal axis; a vertical actuation mechanism configured to drive the vertical member in at least one direction along the second longitudinal axis, wherein the base coupled to the pivot member comprises an arcuate member having an at least partially convex outer surface having a ridge to be slidably received within a corresponding channel within the pivot member to provide for the orbital rotation.  
Longfellow teaches an analogous arcuate limb engaging device 37/30/37, which rests on an upward extension 26 of clamp 22, the system having a pivot member 27/28/29 pivotally coupled to an upper end of the vertical member 26 and configured to rotate about a vertical axis (col 2 ln 40-45, rotation and tightening of swivel 27); slidably coupled to the pivot member and configured to orbitally rotate about a horizontal axis of orbital rotation (Fig 4, member 37 slidably coupled to the pivot member 27, configured to orbitally rotate); comprises an arcuate member having an at least partially convex outer surface having a ridge to be slidably received within a corresponding channel within the pivot member to provide for the orbital rotation (Fig 4, Fig 4, outer surface of arcuate member 37 is interpreted as a ridge within channel between members 30/31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the limb engaging device and vertical extension of Bauerfeind to have the pivot as taught by Longfellow and to modify the limb engaging device to have the arcuate system as taught by Longfellow in order to increase the adjustment capabilities of the device (Longfellow col 2 ln 35-50).
Bauerfeind/Longfellow discloses the device as discussed above.
Bauerfeind/Longfellow is silent on a horizontal actuation mechanism configured to drive the horizontal member in at least one direction along the first longitudinal axis; and a vertical actuation mechanism configured to drive the vertical member in at least one direction along the second longitudinal axis.  
Lin teaches an analogous joint with an analogous clamp locking mechanism 30 and further has a actuation mechanism 40/41/12 configured to drive the member in at least one direction along the longitudinal axis (Fig 3) and having graduations 13 (Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second members and the locking mechanism as taught by Bauerfeind/Longfellow to have the rack, gear, and graduations as taught by Lin in order to more easily incrementally adjust the elongate members (Lin col 1 ln 15-25).
With respect to claim 10, Bauerfeind/Longfellow/Lin discloses The limb support apparatus of Claim 9, which further includes a releasable locking mechanism selectively engageable to prevent translation of the horizontal member in at least one direction along the first longitudinal axis (Bauerfeind Fig 1, locks 12 and 14).  
With respect to claim 11, Bauerfeind/Longfellow/Lin discloses The limb support apparatus of Claim 9, which further includes a releasable locking mechanism selectively engageable to prevent translation of the vertical member in at least one direction along the second longitudinal axis (Bauerfeind Fig 1, locks 12 and 14).  
With respect to claim 13, Bauerfeind/Longfellow/Lin discloses The limb support apparatus of Claim 9, which further includes a releasable locking mechanism selectively engageable to lock rotation of the pivot member relative to the vertical member (Longfellow Fig 4, screw clamp system 28/29 is an example of a release lock).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the limb engaging device and vertical extension of Bauerfeind to have the pivot as taught by Longfellow and to modify the limb engaging device to have the arcuate system as taught by Longfellow in order to increase the adjustment capabilities of the device (Longfellow col 2 ln 35-50).
With respect to claim 14, Bauerfeind/Longfellow/Lin discloses The limb support apparatus of Claim 9, which further includes a releasable locking mechanism selectively engageable to lock orbital rotation of the limb engaging device (Longfellow Fig 4, screw 35 is an example of a releasable lock).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the limb engaging device and vertical extension of Bauerfeind to have the pivot as taught by Longfellow and to modify the limb engaging device to have the arcuate system as taught by Longfellow in order to increase the adjustment capabilities of the device (Longfellow col 2 ln 35-50).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bauerfeind/Longfellow/Lin as applied to claim 9 above, and further in view of Moore et al (US 2014/0364785).
With respect to claim 15, Bauerfeind/Longfellow/Lin discloses The limb support apparatus of Claim 9, wherein the vertical actuation mechanism comprises a rack gear disposed in a recessed channel running along the second longitudinal axis of the vertical member.
Moore et al teaches and analogous elongate member extending through a telescoping joint 16 having a rack and pinion 19C/17C wherein the actuation mechanism comprises a rack gear 19C disposed in a recessed channel 19E running along the longitudinal axis of the member (Fig 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify both of the rack and pinions of Bauerfeind/Longfellow/Lin to have the recessed channel holding the rack gear as taught by Moore et al taught to be a known alternative to an outer facing rack gear system with reasonable expectation of success (Moore et al [0129]).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Klevstad (US 4426071) in view of Lin and in view of Corcoran (US 3596655) and in view of Longfellow.
With respect to claim 16, Klevstad discloses A method for limb positioning (Fig 2, col 1 ln 35-45, leg support for obstetrical tables) comprising: providing a mounting device rigidly coupled to a surgical patient support apparatus (Fig 5, mounting device 23/29 for attaching to the table to be used in a surgical setting), a limb engaging device (Fig 2, thigh support and engaging device 21), and a positioning and support mechanism coupled between the mounting device and the limb engaging device (Fig 2, positioning and support device 26/27/32), wherein a first member is coupled to the mounting device (Fig 2, first member 32 coupled to member 29 of the mounting device 23), and a second member is coupled to the limb engaging device (Fig 2, second member 26 coupled to channel 57 of the first member 32 and to the limb engaging device 21); receiving, on a base of the limb engaging device, a limb of a patient (col 3 ln 10-15, limb of mother placed onto thigh support 21); translation of the first member along a first path relative to the mounting device (Fig 3, col 2 ln 20-30, vertical adjustment of first member 32 via user manipulation of the mounting device; Examiner interprets “driving” to be to operate the mechanism and controls and direct the course of. Merriam-Webster.), wherein translation is limited in at least one direction along the first path (Fig 3, path of first member limited to vertical direction, the first path); and translation of the second member along a second path relative to the mounting device (Fig 2, user manipulated driving of the second member 26 along a second path defined by channel 57, lateral movement relative to the mounting device 23; Examiner interprets “driving” to be to operate the mechanism and controls and direct the course of. Merriam-Webster.), wherein the driving of the second member is performed independently of the driving of the first member (Fig 2, members 56 and 32 are adjusted via separate locking system and channels), and wherein the second path is different from the first path (Fig 2, second path is lateral, first path is vertical).  
Klevstad is silent on driving translation of the first member … via a first actuation mechanism; and driving translation of the second member, wherein the driving of the second member is performed independently of the driving of the first member, orbitally rotating the base of the limb engaging device about a horizontal axis of orbital rotation; and slidably rotating a limb saddle of the base about a central axis of a concave inner surface of the limb saddle.
Lin teaches an analogous joint with an analogous clamp locking mechanism 30 and further has an actuation mechanism 40/41/12 selectively operable to drive the member along the path and comprising a rack gear 12 running along a longitudinal axis of the member 10 and a pinion gear 40 arranged to engage the rack gear (Fig 3) and having graduations 13 (Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second members and the locking mechanism as taught by Klevstad to have the rack, gear, and graduations as taught by Lin in order to more easily incrementally adjust the elongate members (Lin col 1 ln 15-25).
Klevstad/Lin disclose the device as discussed above.
Klevstad/Lin is silent on wherein the driving of the second member is performed independently of the driving of the first member, orbitally rotating the base of the limb engaging device about a horizontal axis of orbital rotation; and slidably rotating a limb saddle of the base about a central axis of a concave inner surface of the limb saddle.
Corcoran teaches an analogous translation of first and second members 62 and 30 operated by the mechanism and control of pinions 55-62 wherein the driving of the second member is performed independently of the driving of the first member (col 2 ln 55-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the translation of the first and second members of Klevstad/Lin to be independently driven as taught by Corcoran in order to have a precise and secure adjustment system (Corcoran col 1 ln 20-30). 
Klevstad/Lin/Corcoran disclose the device as discussed above.
Klevstad/Lin/Corcoran is silent on wherein the driving of the second member is performed independently of the driving of the first member, orbitally rotating the base of the limb engaging device about a horizontal axis of orbital rotation; and slidably rotating a limb saddle of the base about a central axis of a concave inner surface of the limb saddle.
Longfellow teaches an analogous arcuate limb engaging device 37 having a pivot member 27/28/29 pivotally coupled to an upper end of the vertical member 26 and configured to rotate about a vertical axis (col 2 ln 40-45, rotation and tightening of swivel 27) which taches the steps of orbitally rotating the base 37 of the limb engaging device about a horizontal axis of orbital rotation (col 3 ln 00-10); and slidably rotating a limb saddle of the base about a central axis of a concave inner surface of the limb saddle (col 3 ln 00-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the limb engaging device and vertical extension of Klevstad/Lin/Corcoran to have the pivot as taught by Longfellow and to modify the limb engaging device to have the arcuate system as taught by Longfellow in order to increase the adjustment capabilities of the device (Longfellow col 2 ln 35-50).
With respect to claim 18, Klevstad/Lin/Corcoran/Longfellow discloses The method of claim 16, further comprising: limiting translation of the second member in at least one direction along the second path via a second releasable locking mechanism (Corcoran col 1 ln 55-65, setscrews 26, 28 for locking each of the first and second translation in place).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the translation of the first and second members of Klevstad/Lin to be independently driven as taught by Corcoran in order to have a precise and secure adjustment system (Corcoran col 1 ln 20-30). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786